
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.20


FORM OF EMPLOYMENT AGREEMENT OF THOMAS COLRAINE


        The information contained in this document constitutes the principal
statement of the terms and conditions of your employment in accordance with the
requirements of the Trade Union Reform & Employment Rights Act 1993.

        This Agreement is made on 7 January 1997 and is between


Name
 
Thomas Colraine
and
 
 
Company
 
WILLIS FABER & DUMAS LIMITED

        The main terms and conditions of your employment are set out below. For
further details of these and other matters, including the Code of Conduct,
please refer to the Staff Handbook.

        For the purposes of this contract, the term "Group" means "Willis
Corroon Group plc and its subsidiaries".


Date this Employment Begins
 
3 May 1988
Date Continuous Employment Begins
 
3 May 1988
 
 
Employment prior to this date with any previous employer does not count as part
of your employment with the Company. This date is not necessarily the date used
to determine your entitlement to certain benefits.
Current Job Title
 
Director—Change Management Programme
 
 
You may be transferred to any other job in the Group which in the reasonable
opinion of the Company would be suitable, on terms and conditions no less
favourable than those set out in this document.
Location
 
Ten Trinity Square, London
 
 
You may be transferred to any other office in the Group. Your agreement to such
a transfer will be sought unless in the reasonable opinion of the Company the
transfer does not necessitate you having to move home address.
Salary
 
£                    per annum (subject to annual review)
 
 
Your salary will be paid monthly in arrears by direct transfer to your bank
account. Your salary will be reviewed annually.
Hours of Work
 
35 hours per week, 9.30 am to 5.30 pm Monday to Friday each week excluding
public holidays with one hour for lunch to be taken at a time agreed with your
Manager or Director.
 
 
You will be expected to work such additional hours as are necessary to meet the
demands of the business. You may also be required to vary the pattern of your
working hours as necessitated by changing commercial needs, if in the reasonable
opinion of the Company it is practicable for you to comply.
Employment Obligations
 
During your normal hours of work you must devote the whole of your time,
attention and ability to the business of the Company and at all times promote
the interests and general welfare of the Group.
 
 
 
 

--------------------------------------------------------------------------------


 
 
Whilst this Contract is in force you may not take any outside employment without
prior agreement of your Senior Director unless one of the exemptions contained
in the Code of Conduct applies.
 
 
If the position for outside employment is that of director or consultant to any
other entity or in the opinion of the Company is a position that may conflict
with the interests of the Group then permission must be granted in accordance
with the Code of Conduct.
Duty of Confidence
 
During and after the termination of this Contract you must keep with inviolable
secrecy and may not use for any purpose nor reveal to anyone (other than those
whose province it is to know the same) any secret or confidential information
entrusted to or discovered by you. This includes but is not limited to,
information concerning the Company's business, operations, products, markets,
clients or prospective clients and their insurance or commercial affairs or any
other matters pertaining to them and revealed to you in the course of your
employment. This Duty also applies to any information that is or may be price
sensitive in relation to the share price of Willis Corroon Group plc or any of
the Group's clients.
 
 
Further details of this Duty are set out in the Code of Conduct.
Other Obligations
 
You shall not for a period of 12 months after the termination of your
employment, other than after an unlawful termination by the Company, whether on
behalf of yourself or any other person, firm or company in competition with the
Company or the Group:
 
 
(i)
directly or indirectly solicit business from;
 
 
(ii)
transact or handle business or otherwise deal with;
 
 
any client for the Group with whom you have had personally dealt in the course
of your duties at any time during the 12 months prior to the termination of your
employment.
 
 
You shall not for a period of 6 months after the lawful termination of your
employment directly or indirectly induce or seek to induce any employee of the
Group to leave its employment where the departure of that employee would do
material harm to the Group and where the departure is intended for the benefit
of you or your new employer.
 
 
The details of all your Obligations are contained in the Staff Handbook and the
terms herein should be read in conjunction with those in the Staff Handbook.
Pension Scheme
 
The Group operates the Willis Faber Pension Scheme for which membership is
voluntary. Full details regarding the current eligibility conditions,
contributions and benefits are provided in the Staff Handbook and Addendum.
Absence from Work
 
Your entitlement of payments whilst you are absent from work, and the procedure
that you should follow if you are unable to attend the office for any reason are
contained in the Staff Handbook.
Medical Examination
 
The Company reserves the right to require you at any time to submit yourself for
examination by a doctor appointed by the Company at the Company's expense.
 
 
 
 

--------------------------------------------------------------------------------


Holidays
 
Your holiday entitlement is 25 days per complete holiday year, which runs from 1
January to 31 December. Please refer to the Staff Handbook for your pro rata
entitlement in the year of joining and of leaving, and for details of service
related accrual. Payment will be made for Public Holidays.
 
 
Holiday entitlement for part-time staff is pro-rata, as outlined in the Staff
Handbook.
Employee Benefits
 
The Details and eligibility rules of Employee Benefits to which you may by
entitled are contained in the Staff Handbook.
Termination of Employment
 
a)
You may terminate your employment by giving 6 months written notice.
 
 
b)
If your employment is terminated by the Company you will receive 12 months
written notice
 
 
c)
This agreement will automatically terminate at the end of the month in which
your 60th birthday falls
 
 
d)
In the event of notice of termination being given in accordance with the
Contract of Employment, the Company reserves the right to require you to work
out your notice period from home, or undertake different duties within the
office.
 
 
e)
On termination of the Contract for whatever reason you must return to the
Company all reports, documents, computer disks, working papers and any other
information (in whatever form) received in the course or your employment. In
addition all other Group property must be returned.
Company Procedures
 
Details of the Company Procedures affecting you terms and conditions of
employment, including the Code of Conduct, Equal Opportunities Policy,
Performance Improvement, Disciplinary, Appeals and Grievance procedures, are
contained in the Staff Handbook.

        This Agreement cancels any existing arrangements between you and the
Company or any subsidiary or associated Company of Willis Corroon Group plc.

--------------------------------------------------------------------------------


Signed for and on behalf of the Company
 
/s/ T. BAGGOTT

        I have read and understood the Terms and Conditions stated in the
Contract of Employment document and I confirm my acceptance of them.


Signed
 
/s/ THOMAS COLRAINE
Date
 
10 February, 1997

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.20



FORM OF EMPLOYMENT AGREEMENT OF THOMAS COLRAINE
